       4:21-cb-03000-CRZ Doc # 6 Filed: 02/03/21 Page 1 of 1 - Page ID # 21




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                  4:21CB3000
                     Plaintiff,
                                                     VIOLATION NOTICES: 9626255 and
       vs.
                                                               9626256
DAVID SULLIVAN,
                                                                    ORDER
                     Defendant.


       Upon motion of the government, this matter shall be continued to April 1, 2021 at 8:30

a.m.


       IT IS SO ORDERED this 3rd day of February, 2021.


                                                   _______________________________
                                                   CHERYL R. ZWART
                                                   United States Magistrate Judge
